Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on February 16, 2021. Claims 1, 3-7, and 9-12 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-Final rejection of the last Office Action is persuasive, and the Non-Final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1, 3-7, and 9-12 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Ogawa et al., J.P. Patent Application No. JP, 2004-017881, in view of Tsubaki et al., U.S. Patent Application Publication No 2015/0191199, hereinafter referred to as Ogawa and Tsubaki respectively.

6.	Regarding independent claim 1, Ogawa discloses an electric power steering apparatus including a torque sensor to detect a steering torque and a motor control unit to control a motor that applies an assist torque to a steering system of a vehicle, comprising: a central processing 

7.	Tsubaki teaches output a position and speed control torque command value for performing a position and speed control.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

output a second automatic steering command being a judgment result and a second steering angle command value being a post- calculation processing by inputting said steering torque, a vehicle speed, a first automatic steering command and a first steering angle command value from a controller area network (CAN); input said second automatic steering command, said second steering angle command value and an actual steering angle and to output a post-gradual change steering-angle command value which is gradually changed from said second steering angle command value to said actual steering angle or is gradually changed from said actual steering angle to said second steering angle command value; input said actual steering angle and said post- gradual change steering-angle command value and to output a position and speed control torque command value for performing a position and speed control; output a post-gradual change steering-assist torque command value obtained by gradual-changing said steering assist torque command value in accordance with said second automatic steering command by inputting said steering assist torque command value and said second automatic steering command, calculate an angular speed and an angular acceleration by inputting said first steering angle command value; judge each of said first steering angle command value, said angular speed and said angular acceleration with a judging map corresponding to said vehicle speed, and output a judgment result; output said second automatic steering command by diagnosing based on said judgement result; and output said second steering angle command value by inputting said second automatic steering command and said first steering angle command value, wherein, said CPU is further configured to turn ON said second automatic steering command when an automatic steering is judged, and turn OFF said second automatic steering command when said automatic steering is not judged, and wherein, when said second automatic steering command is turned ON, fade processes are started, such that said post-gradual change steering-angle command value is gradually changed from said actual steering angle to said second steering angle command value, and a level of said assist torque is gradually changed from 100% to 0% so that a position and speed control system is performed.

9.	Claims 3-6 depend from claim 1 and are therefore allowable.

10.	Regarding independent claim 7, Ogawa discloses a An electric power steering apparatus including a torque sensor to detect a steering torque and a motor control unit to control a motor that applies an assist torque to a steering system of a vehicle, comprising: a central processing unit (CPU) configured to: output a steering assist torque command value.

11.	Tsubaki teaches output a position and speed control torque command value for performing a position and speed control.

7, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

output a second automatic steering command being a judgment result and a second steering angle command value being a post-calculation processing by inputting said steering torque and to output a steering assist torque command value; input said steering torque, a vehicle speed, a first automatic steering command and a first steering angle command value from a controller area network (CAN) or the like; output a post-gradual change steering-angle command value which is gradually changed from said second steering angle command value to said actual steering angle or is gradually changed from said actual steering angle to said second steering angle command value by inputting said second automatic steering command, said second steering angle command value and an actual steering angle; output a position and speed control torque command value for performing a position and speed control by inputting said actual steering angle and said post-gradual change steering-angle command value; output a post-gradual change steering-assist torque command value obtained by gradual-changing said steering assist torque command value in accordance with said second automatic steering command by inputting said steering assist torque command value and said second automatic steering command; calculate an angular speed and an angular acceleration by inputting said first steering angle command value; judge each of said first steering angle command value, said angular speed and said angular acceleration with a judging map corresponding to said vehicle speed, and output a judgment result; output said second automatic steering command by diagnosing based on said judgement result; and output said second steering angle command value by inputting said second automatic steering command and said first steering angle command value, wherein, said CPU is further configured to turn ON said second automatic steering command when an automatic steering is judged, and turn OFF said second automatic steering command when said automatic steering is not judged, and wherein, when said second automatic steering command is turned OFF, fade processes are started, such that said post-gradual change steering-angle command value is gradually changed from said second steering angle command value to said actual steering angle, and a level of said assist torque is gradually changed from 0% to 100% so that a torque control system is performed.

13.	Claims 9-12 depend from claim 7 and are therefore allowable.

14.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained 




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665